Exhibit (a)(5) AMENDMENT NO. 4 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF AMERICAN CENTURY INTERNATIONAL BOND FUNDS THIS AMENDMENT NO. 4 TO AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of the 28th day of September, 2011, by the Trustees hereunder. WHEREAS, the Board of Trustees have determined that it is in the best interests of American Century International Bond Funds (the "Trust") to add a new series titled Global Bond Fund (the “New Series”), and WHEREAS, pursuant to Article VIII, Section 8 of the Declaration of Trust, the Trustees wish to amend the Declaration of Trust to reflect this change. NOW, THEREFORE, BE IT RESOLVED, that Schedule A of the Amended and Restated Agreement and Declaration of Trust for the Trust is hereby amended to reflect such actions by deleting the text thereof in its entirety and inserting in lieu therefore the Schedule A attached hereto. IN WITNESS WHEREOF, the Trustees do hereto set their hands as of the date written above. Trustees of the American Century International Bond Funds /s/ Myron S. Scholes /s/ Ronald J. Gilson Myron S. Scholes Ronald J. Gilson /s/ Jonathan S. Thomas /s/ Peter F. Pervere Jonathan S. Thomas Peter F. Pervere /s/ John B. Shoven /s/ Frederick L.A. Grauer John B. Shoven Frederick L.A. Grauer /s/ John Freidenrich /s/ Tanya S. Beder John Freidenrich Tanya S. Beder /s/ Jeremy I. Bulow Jeremy I. Bulow 1 SCHEDULE A American Century International Bond Funds Pursuant to Article III, Section 6, the Trustees hereby establish and designate the following Series as Series of the Trust (and the Classes thereof), with the relative rights and preferences as described in Section 6: Series Class Date of Establishment International Bond Fund Investor Class 08/28/1991 Institutional Class 06/24/2004 A Class 08/01/1997 B Class 09/27/2007 C Class 09/27/2007 R Class 09/27/2007 Global Bond Fund Investor Class 09/28/2011 Institutional Class 09/28/2011 A Class 09/28/2011 C Class 09/28/2011 R Class 09/28/2011 This Schedule A shall supersede any previously adopted Schedule A to the Declaration of Trust. A-1
